DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be US 5337609 to Hsu ("Hsu") and US 7029197 to Lin et al. ("Lin"). Both Hsu and Lin disclose clamps for hinge assemblies of a folding bicycle, comprising first and second hinge flanges, a bolt and a clamp plate.  Lin discloses what could be considered a "handle" in element 32. However, neither of the Hsu or Lin devices discloses, nor does the prior art provide a teaching, suggestion, or motivation to modify those devices so as to further include: a handle that is adapted to turn the bolt (note: the Lin handle does not turn bolt 33), wherein when the first and second flanges are pivoted to a locked position in which the first and second flanges are axially aligned, turning said bolt moves said clamp plate toward said pivot axis, such that the upper and lower ridge extensions engage outer portions of said first and second flanges, thereby locking said first and second flanges against pivoting relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/3/2021